Garoutte, J.
— This is an action to recover $2,370.48 on account of goods, wares, and merchandise sold and delivered by plaintiff to defendant, at his special instance and request, and also for money paid and expended for the use of defendant, in the sum of $827.47, on a balance of account.
Plaintiff asks judgment for the amounts, and interest upon the items of the account from the time they became due.
Defendant admits a certain amount of the indebtedness, and denies the balance.
At the trial, judgment went against him, and he appeals from the judgment, and the order denying his motion for a new trial.
*634The plaintiff is the owner of a store at Nashville, El Dorado County. Defendant resides at the city of San Francisco, and owns a mine near plaintiff’s store. The goods, wares, and merchandise, upon account of which this action was brought, were furnished by plaintiff to one Stein-Krenig, who kept a boarding-house at this mine for the purpose of boarding the men therein employed.
The evidence was quite contradictory in many respects, and in those particulars must be held to support the judgment.
Stein-Kcenig, it appears, had neither capital nor credit, and in order that he might continue in business, so that the miners would have a place to board, Templeton and George W. Hendy, the respective superintendents of the mine, told the plaintiff to furnish him all goods necessary for the use of the boarding-house, and the defendant would pay for the same.
As near as can be ascertained from the brief of the respondent’s counsel, they rely upon an ostensible agency in these superintendents, and also upon a special authorization, direct from the defendant to the superintendents, to incur this indebtedness.
The evidence of Stein-Kcenig and Templeton tends quite strongly to indicate a special authority from defendant, and the evidence also seems to be amply sufficient to support a finding of ostensible agency.
“An agency is ostensible when the principal, intentionally or by want of ordinary care, causes a third person to believe another to be his agent who is not really employed by him.” (Civ. Code, sec. 2300.)
The evidence shows beyond any doubt that the superintendents of the mine w'ere purchasing meat, flour, milk, etc., from various parties for the use of the boarding-house, which articles were paid for by the defendant, and with the knowledge of plaintiff. From these facts it is safe to say that the defendant intentionally, or by *635want of ordinary care, caused the plaintiff to believe that these mining superintendents were his agents in the purchase of these articles from plaintiff.
The record discloses the fact that it was absolutely-necessary that provisions should he furnished this hoarding-house in order that the mine might continue in operation; and it would seem that, aside from any express authority from the defendant to purchase these articles, and regardless of the question of ostensible agency, the respective superintendents of the mine, by virtue of their positions alone, had the power to bind the defendant for the payment of these goods. (Jones v. Clark, 42 Cal. 180; Stuart v. Adams, ante, p. 367.)
Viewing the case from any of the foregoing standpoints, we are unable to affirm the judgment to the extent of $81.74, that being the value of articles delivered, clearly not for the necessary use of the boardinghouse.
The plaintiff is not entitled to interest under the first count of his complaint. Section 3287 of the Civil Code has no application to this character of actions.
Section 1917 of the Civil Code limits the recovery of interest to “ moneys lent or due on any settlement of accounts from the day on which the balance is ascertained.”
These accounts were never settled and a balance ascertained.
The statute of 1869-70, page 699, was similar to section 1917 of the Civil Code, and in a case analogous to this it was said: “ The court below erred in rendering a judgment for interest on the account sued upon.” (Bank of California v. Northam, 51 Cal. 387. See also Brady v. Wilcoxson, 44 Cal. 245.)
Let the cause be remanded, with direction to the trial court to modify the judgment by striking therefrom the sum of $81.74, and also the amount of interest computed upon the sum found due under the first count of *636the plaintiff’s complaint; the judgment, thus modified, to stand affirmed as of its date.
Paterson, J., and Harrison, J., concurred.